Citation Nr: 1104123	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1975, and from March 1978 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Subsequently, the Board remanded this 
matter for additional development in an October 2009 decision.


FINDING OF FACT

The evidence of record does not indicate that any left knee 
disorder, currently diagnosed as left knee degenerative joint 
disease and patellofemoral syndrome, is etiologically related to 
the Veteran's period of active service or to any incidents 
therein (to include presumptively), nor proximately due to, the 
result of or chronically aggravated by his service-connected 
right knee disorder.


CONCLUSION OF LAW

A left knee disorder, diagnosed as left knee degenerative joint 
disease and patellofemoral syndrome, was not incurred in or 
aggravated by active service, nor may service incurrence of 
arthritis be presumed, and was not proximately due to, the result 
of, or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).



(CONTINUED ON FOLLOWING PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been satisfied by information 
provided to the Veteran in letters from the RO dated in April 
2006 and December 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his service connection claim.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in November 2010.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Before this appeal was filed, the Court in Dingess/Hartman found 
that the VCAA notice requirements applied to all elements of a 
claim.  An additional notice as to disability ratings and 
effective dates was provided in both the April 2006 and December 
2009 correspondence.

However, neither the April 2006 nor the December 2009 
correspondence formally notified the Veteran of the information 
and evidence necessary to substantiate the secondary service 
connection theory of his claim.  The U.S. Court of Appeals for 
the Federal Circuit previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial to 
the claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  Id.

However, in the recent case of Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review, the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the Board raising the issue of whether service connection for the 
left knee disorder was warranted on a secondary basis.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

Here, the VCAA duty to notify was satisfied by way of information 
provided the appellant, including the provision of the relevant 
regulation on secondary service connection (38 C.F.R. § 3.310) in 
his July 2007 statement of the case and an explanation of the 
theory of secondary service connection in the Board's October 
2009 remand decision, that fully addressed the information and 
evidence necessary to substantiate the Veteran's secondary 
service connection claim.  The documents, together with the VCAA 
correspondence already sent the Veteran, informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  He also 
demonstrated actual knowledge of the requirements of a secondary 
service connection claim, as he indicated to the February 2008 VA 
examiner that his left knee pain was related to the increased 
stress that was placed on it due to problems with his service-
connected right knee.  He told the January 2010 VA examiner that 
by favoring his right knee that had caused his left knee to hurt.  

Any timing errors regarding any notice were cured by the 
subsequent readjudication of the claim, most recently in November 
2010.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  Therefore, adequate notice was provided 
to the appellant prior to the transfer and certification of his 
case to the Board in December 2010.  See 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issue on 
appeal have been met.

The duty to assist also has been fulfilled as VA and private 
medical records relevant to this matter have been requested or 
obtained and the Veteran has been provided with VA examinations.  
The Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to move 
forward with this claim would not cause any prejudice to the 
Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a left knee disorder.  
The Veteran claims that pain in his left knee began before 
discharge from service and/or that his left knee disorder is 
related to his service-connected right knee disability.

A November 1992 service treatment record showed the left knee was 
positive for a mild femoral grind test when the Veteran was seen 
about possible surgery for a hernia.  The examiner also noted 
that the bilateral knees were then negative for edema, erythyma, 
tenderness, or patella apprehension.  Service treatment records 
also show treatment for a right knee injury in 1995.  

His March 1996 discharge examination showed no abnormalities of 
the lower extremities.  On his contemporaneous report of medical 
history the Veteran denied ever having a tricked or locked knee 
but he noted a painful right knee injury in February 1995.  He 
also reported that his right knee was not at 100 percent "like 
my left knee."  The examiner noted that the right knee was 
improved after treatment with medication and made no comment 
about the left knee.

VA joint examinations undertaken in August 1996 and May 2006 
dealt only with the Veteran's right knee disability and did not 
comment on any left knee disorder.

A May 2000 VA medical record noted that the Veteran had a history 
of bilateral knee pain and used a left knee brace.  

A June 2000 VA X-ray study of the left knee showed no evidence of 
degenerative joint disease or recent bony injury.  A bone or 
magnetic resonance imaging (MRI) scan was suggested if there was 
any clinical concern.  

A July 2000 VA medical record noted that the Veteran's left knee 
had been getting worse since the previous November.  Impression 
was anterior knee pain and patella tendonitis.

An October 2000 VA MRI scan showed slight subluxation of the 
condyles of the left knee on the plateau.  The medial menisci 
also appeared somewhat deformed, but no bony abnormalities of the 
left knee were demonstrated.  

April 2001 VA medical records showed that the Veteran was seen 
for a complaint of left knee pain that had lasted for two years.  
According to the Veteran the pain in the left knee was 
progressively getting worse.  Pain originated during walking or 
standing.  It was noted that the Veteran felt as if his leg was 
giving way.

May 2001 VA medical records noted that the Veteran had been seen 
for chronic left knee pain, that he had been advised to consult 
private orthopedics, and that his pain had improved with 
Celebrex.  A history of patella tendonitis was noted and a 
diagnosis of mild degenerative joint disease of the left knee was 
given.

VA treatment records dated in June and July 2001 revealed that 
the Veteran had complained of increased pain in the left knee 
with walking and could not run.  He attended one physical therapy 
session for left knee pain but was discharged due to non-
attendance.  

A September 2001 VA medical record noted that the Veteran had a 
history of chronic left knee which had improved.  

A March 2006 VA medical record noted that the Veteran was seen 
for chronic pain in both knees.  The Veteran reported that his 
pain had gotten worse in the past year but that he did not take 
any medication for it.  

An April 2006 VA medical record noted that the Veteran was seen 
for knee pain and swelling, "worse on left."  The examiner 
noted joint crepitus in both knees and degenerative changes in 
the left knee.  X-rays of both knees showed very minimal 
degenerative joint disease findings for minimal bony spur 
formation involving the poster patellar surfaces and tibial spine 
areas.  Assessment was osteoarthritis of the knees.

A June 2006 VA medical record noted, when the Veteran was being 
seen for a right knee complaint, that the left knee was negative 
for swelling or tenderness and that range of motion of the left 
knee was intact with mild crepitus on flexion.  

VA treatment records dated from October 2006 to February 2007 
show the Veteran received physical therapy for osteoarthritis of 
his right knee.  

The Veteran underwent a VA examination in February 2008.  The 
Veteran complained of left knee pain but denied any overt injury 
or trauma to the left knee.  He thought that his left knee pain 
started in the late 1990s, possibly sooner.  He also felt that 
his left knee pain was related to the increased stress that was 
placed on it due to problems with his right knee.  Both knees 
were painful to the touch and he slept with a pillow between 
them.  He reported using a cane.  The examiner noted that the 
Veteran was found to have mild retropatellar pain syndrome in 
November 1992 while in service but no further inservice treatment 
for the left knee.  

On examination, the Veteran had an antalgic gait with a left 
limp, but he was not using a cane or crutch.  There was no heat, 
swelling, erythema, or ligamental laxity of the left knee.  There 
was mild grinding noted over palpation of the patella.  An 
abnormal gait with a left limp was noted as well as the fact that 
the Veteran was unable to do a deep knee bend.  X-ray studies 
showed extensive degenerative changes in both knee joints.  
Diagnosis was degenerative joint disease of the left knee.  As 
the Veteran was seen only once in service for left knee pain and 
did not have any further care or treatment, the VA examiner 
opined that it would be mere speculation to opine that any 
current left knee disability was related to his treatment in 
service for mild retropatellar pain syndrome.

The Veteran underwent a VA examination in January 2010.  He told 
the examiner that he began having left knee pain shortly after 
being stationed in Hawaii in April 1992 when his infantry 
division required prolonged road monitoring.  He also said that 
when he was seen in service in November 1992 for bilateral knee 
pain that he was diagnosed with patellofemoral syndrome.  He 
reported intermittent pain in the left knee but more pain in the 
right knee.  He said that he began experiencing chronic pain 
around 1998 (two years after discharge) without any specific 
injuries.  He also reported that by favoring his right knee that 
had caused his left knee to hurt.  He also said that he wore a 
left knee brace 1 to 2 times a week and worked as a security 
consultant.  He had no surgeries or injections for the left knee.  

On examination, painful range of motion was noted but no laxity 
in the left knee.  His medial, lateral, and collateral ligaments 
were intact to varus and valgus stressors.  He had a negative 
anterior/posterior drawer sign and McMurray's test as well as a 
negative patellar grind test.  There was no swelling, redness, 
warmth, or edema.  An X-ray study showed moderate degenerative 
arthritis in the left knee.  Diagnosis was left knee 
patellofemoral syndrome with moderate degenerative changes on X-
ray with no instability.  The examiner opined that the Veteran's 
right knee degenerative changes were less likely the cause of his 
left knee degenerative changes with patellofemoral syndrome.  The 
VA examiner noted that degenerative changes can be seen as a 
process of aging, genetic factors, body habitus and cumulative 
life activities.  

In an October 2010 addendum to the last VA examination, the 
January 2010 VA examiner opined that the Veteran's right knee 
degenerative arthritis was less likely the cause of his left knee 
degenerative arthritis with patellofemoral syndrome becoming 
aggravated beyond the normal course of his left knee degenerative 
arthritis with patellofemoral syndrome.  The examiner reiterated 
his opinion that the right knee degenerative arthritis was less 
likely the cause of the left knee degenerative arthritis because 
aging, genetic factors, body habitus and cumulative life are the 
causes of degenerative arthritis.  He stated that the 
preponderance of medical evidence did not support that 
degenerative changes in one joint are the direct and proximate 
cause of degenerative changes in another joint beyond its natural 
progression.  A review of medical literature revealed no accepted 
medical studies that support such a relationship that favoring 
one joint will result in injury to the opposite joint.  

In an October 2010 signed statement, the Veteran noted that he 
had been an infantry platoon sergeant and that non-commissioned 
officers were not in the habit of going on sick call.  He 
submitted a CD-ROM version of MRI scans of both knees.  
Examination of the CD-ROM did not disclose written reports 
detailing any findings or results pertaining to the MRI scan of 
the left knee.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim that 
any current left knee disorder or pain was incurred as a result 
of any established event, injury, or disease during active 
service.  The Board notes that there is no medical evidence of a 
chronic left knee problem during service, only that the Veteran 
complained of, and was treated for, left knee pain once in 
November 1992.  However, when he was examined for separation from 
service several years later, there was no notation of any left 
knee abnormality.  Instead, the Veteran commented on a medical 
report at the time of his discharge that his left knee had been 
100 percent, unlike his complained-of right knee.  Medical 
records associated with the claims file do not show a diagnosis 
of mild degenerative joint disease of the left knee until the May 
2001 time period, or nearly five years after discharge from 
service.  The Board notes that the passage of significant time 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the 
service discharge findings of a normal left knee, and the lengthy 
period following service without a showing of a left knee 
disability, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical 
evidence to demonstrate that any current left knee disorder was 
caused by or was a result of his period of service.  The February 
2008 VA examiner's opinion is persuasive that the Veteran's 
degenerative joint disease of the left knee is not related to 
active duty because the examiner had the benefit of reviewing the 
entire claims file and interviewing and examining the Veteran.  
Without medical evidence of a nexus between a claimed disease or 
injury incurred in service and the present disease or injury, 
service connection cannot be granted.  Hickson, 12 Vet. App. at 
253.

In addition, presumptive service connection is not warranted for 
the Veteran's claim for service connection for a left knee 
disorder because there is no evidence in the record that any 
degenerative changes to the left knee developed within one year 
of the Veteran's separation from active duty in 1996.  See 38 
C.F.R. §§ 3.307, 3.309.  

The Board also notes that secondary service connection is not 
warranted for this claim.  A second VA examiner, both in his 
January 2010 report and his October 2010 addendum, opined that it 
was less likely as not that the Veteran's left knee condition was 
caused by his service-connected right knee condition and that it 
was less likely as not that the right knee condition aggravated 
the left knee condition beyond its normal progression.  See 38 
C.F.R. § 3.310.  There is no medical opinion to the contrary.  
Therefore, the Veteran's claim for service connection for a left 
knee disorder, to include as secondary to his service-connected 
right knee disability, must be denied.  Thus, service connection 
for a left knee disorder on a direct, secondary, or presumptive 
basis is not available in this case.  

The evidence is devoid of a medical opinion that relates the 
Veteran's current left knee disorder to either his military 
service or to his service-connected right knee disability.  The 
only contention that the degenerative joint disease in his left 
knee is related to his period of active service, or is secondary 
to his service-connected right knee disability, comes from the 
Veteran's own assertions.  While the Board is sympathetic to the 
Veteran, and believes that he is competent to report his current 
symptomatology, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  In essence, there is no competent medical opinion of 
record etiologically relating the Veteran's currently diagnosed 
left knee degenerative joint disease and patellofemoral syndrome 
to his military service or to his service-connected right knee 
disability.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498. (1995).

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran has a 
left knee disorder that was incurred as a result of his period of 
active service or that is secondary to his service-connected 
right knee disability would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In reviewing the Veteran's claim the Board has reviewed his 
written statements and those of his representative.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is 
certainly competent to describe the extent of his current 
symptomatology and the continuity of symptomatology from service 
onwards.  In specific regard to the left knee claim, his 
contention that his left knee condition might be related to 
service, because of years spent as a drill or platoon sergeant, 
or his reports to VA examiners that he thought his left knee 
condition might have been aggravated by his service-connected 
right knee, while credible, are not persuasive in view of the 
medical opinions of the February 2008 and January 2010 VA 
examiners.  Further, there is no evidence that the Veteran 
possesses the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as a 
medical diagnosis, the factual question of whether his left knee 
condition can be attributed to his in-service experiences, or the 
causal question of whether the condition of the right knee has 
aggravated the condition of the left knee.  Espiritu v. 
Derwinski, 2 Vet. App. at 495. 

Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a lay person without the appropriate 
medical training or expertise, the Veteran and his representative 
simply are not competent to render a probative (i.e., persuasive) 
opinion on such medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
assertions of the Veteran and his representative in this matter 
simply do not constitute persuasive evidence in support of the 
Veteran's claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against his claim for service connection for a left 
knee disorder.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


